                                                                                              Entered on Docket
                                                                                              September 09, 2020
                                                                                              EDWARD J. EMMONS, CLERK
                                                                                              U.S. BANKRUPTCY COURT
                                                                                              NORTHERN DISTRICT OF CALIFORNIA


                                             1
                                             2                                            The following constitutes the order of the Court.
                                                                                          Signed: September 9, 2020
                                             3
                                             4
                                             5                                                  ________________________________________
                                                                                                Charles Novack
                                             6                                                  U.S. Bankruptcy Judge

                                             7
                                             8                                 UNITED STATES BANKRUPTCY COURT

                                             9                                 NORTHERN DISTRICT OF CALIFORNIA

                                            10
                                                  In re:                                             Case No. 19-42576 CN
                                            11                                                       Chapter 13
UNITED STATES BANKRUPTCY COURT




                                                  DAOVD AHMAD PLANTE,
  For The Northern District Of California




                                            12                                                       ORDER GRANTING RELIEF FROM
                                                                   Debtor.                           THE AUTOMATIC STAY AND
                                            13                                                       STAYING PROSECUTION OF
                                                                                                     OBJECTION TO PROOF OF CLAIM
                                            14
                                            15             Debtor Daovd Ahmad Plante filed this Chapter 13 case on November 14, 2019 and this court
                                            16   confirmed his Chapter 13 plan by order dated January 6, 2020. On January 9, 2020 creditor “John
                                            17   Doe” filed a Proof of Claim asserting a general unsecured claim in the amount of $1,000,000 arising
                                            18   out of a pre-petition, personal injury lawsuit being litigated in San Francisco County Superior Court.
                                            19   John Doe’s Superior Court complaint is attached to his proof of claim, and it asserts several causes
                                            20   of action against Plante, including claims for sexual battery, false imprisonment, and intentional
                                            21   infliction of emotional distress. Plante has objected to the proof of claim. While Plante wants this
                                            22   court to adjudicate the proof of claim, John Doe has filed a motion for relief from the automatic stay
                                            23   to allow the San Francisco County Superior Court to resolve his claims against Plante.
                                            24             This court has held several preliminary hearings to determine how to proceed and finally
                                            25   issued an order on August 14, 2020 requiring the parties to address whether this court is authorized
                                            26   under 28 U.S.C. § 157(b)(5) to adjudicate John Doe’s proof of claim. If this court lacks the
                                            27   authority, this may constitute “cause” to grant John Doe’s motion for relief from stay.
                                            28
                                                                                                     1
                                                 ORDER
                                            Case: 19-42576        Doc# 41     Filed: 09/09/20     Entered: 09/09/20 20:32:57      Page 1 of 5
                                             1           This court generally lacks the authority to trial personal injury tort and wrongful death claims

                                             2   under 28 U.S.C. § 157(b)(5). This statute provides that “The district court shall order that personal

                                             3   injury tort and wrongful death claims shall be tried in the district court in which the bankruptcy case

                                             4   is pending, or in the district court in the district in which the claim arose, as determined by the

                                             5   district court in which the bankruptcy case is pending.” Section 157(b)(5) is not jurisdictional in

                                             6   nature, and parties to a personal injury tort claim may expressly or impliedly consent to the

                                             7   adjudication of such a claim by a bankruptcy court. Stern v. Marshall, 564 U.S. 462, 478-482, 131 S.

                                             8   Ct. 2594, 180 L. Ed. 2d 475 (2011).

                                             9           There is little doubt that John Doe’s claims are personal injury torts. Although courts

                                            10   disagree on the exact scope of this phrase, even the most restrictive definition would find that a

                                            11   sexual battery (and claims based on a sexual battery) fall within the statute’s ambit. See, e.g.,
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12   Massey Energy Co. v. W. Va. Consumers for Justice, 351 B.R. 348, 351 (E.D. Va. 2006); Perino v.

                                            13   Cohen (In re Cohen), 107 B.R. 453, 455 (S.D.N.Y. 1989).

                                            14            This court further finds that John Doe has not consented to this court’s adjudication of his

                                            15   claims. A party may effectively consent to the bankruptcy court adjudicating a personal injury tort

                                            16   claim by failing to timely object. See Wellness Int’l Network, LTD. v. Sharif, 135 S.Ct. 1932 (2015),

                                            17   In re Pringle, 495 B.R. 447 (Bankr. 9th Cir. 2013); Price v. Lehtinen (In re Lehtinen), 332 B.R. 404,

                                            18   410 (Bankr. 9th Cir. 2005) In re Mann, 907 F.2d 923, 926 (9th Cir. 1990). John Doe filed a motion

                                            19   for relief from the automatic stay requesting permission to return to San Francisco County Superior

                                            20   Court and, when prodded, expressly stated that he did not consent to waiving his rights under 28

                                            21   U.S.C. § 157(b). Moreover, in this instance, John Doe’s filing of his proof of claim did not signal

                                            22   his assent.

                                            23            This court also finds that cause exists to grant relief from the automatic stay to allow John
                                            24   Doe to litigate and liquidate his claims in San Francisco County Superior Court. Judicial economy
                                            25   and the efficient administration of the estate are factors this court may consider in deciding relief
                                            26   from stay motions. See In re Conejo Enterprises, Inc., 96 F.3d 346, 352-54 (9th Cir. 1996). Superior
                                            27   Courts regularly handle personal injury torts, and it makes little sense to compel the District Court to
                                            28   try this case for the sole reason that John Doe filed a proof of claim in this Chapter 13 case. This is
                                                                                                     2
                                                 ORDER
                                            Case: 19-42576      Doc# 41      Filed: 09/09/20     Entered: 09/09/20 20:32:57         Page 2 of 5
                                             1   particularly true given the District Court’s limited operations in civil cases. See General Order 72-5.

                                             2   Accordingly,

                                             3           IT IS HEREBY ORDERED that John Doe’s motion for relief from stay is granted, and he
                                             4   may litigate and liquidate his claims against Plante in his San Francisco County Superior Court
                                             5   action. IT IS FURTHER ORDERED that Plante’s claim objection is stayed pending further order
                                             6   of this court.
                                             7                                      * * * END OF ORDER * * *
                                             8
                                             9
                                            10
                                            11
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                    3
                                                 ORDER
                                            Case: 19-42576        Doc# 41   Filed: 09/09/20     Entered: 09/09/20 20:32:57        Page 3 of 5
                                             1   Case No. 19-42576 CN
                                                                                      COURT SERVICE LIST
                                             2
                                             3   Daovd Ahmad Plante
                                                 175 E. 96th St., Apt. 20A
                                             4
                                                 New York, NY 10128
                                             5
                                             6   Other recipients are ECF participants

                                             7
                                             8
                                             9
                                            10
                                            11
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                  4
                                                 ORDER
                                            Case: 19-42576     Doc# 41       Filed: 09/09/20   Entered: 09/09/20 20:32:57   Page 4 of 5
                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
                                            11
UNITED STATES BANKRUPTCY COURT
  For The Northern District Of California




                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                            5
                                                 ORDER
                                            Case: 19-42576   Doc# 41   Filed: 09/09/20   Entered: 09/09/20 20:32:57   Page 5 of 5
